Lipscomb, C. J.
This is an application made to us for an injunction, to prevent trespass, &c., on the real estate of complainant’s ward.
We have no doubt that this Court has authority' to issue writs of injunction, when a ease, calling for the exercise of such authority, is presented by the* bill.
The principal grounds relied on in support of this-application, were fully considered by this Court, in the case of Alldridge vs. the same Corporation. We were then of the opinion, that the corporation was-constitutionally invested with the authority it had exercised; we are of the same opinion still. And we believe, that the amendment to the charter, enacted by the Legislature since our decision, is also-compatible with the Constitution. But however' that may be, a majority of the Court are of the opinion, that there is no equity in this bill, and that-the application must therefore be rejected.-